DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saatkamp (US Patent No. 5,127,450), hereinafter Saatkamp, in view of Reinhold (DE102011112016), hereinafter Reinhold, Ross (US 2013/0105526), hereinafter Ross, and Terada (US 2006/0097421), hereinafter Terada and Striner (US 2014/0338534).
Regarding claim 14, Saatkamp teaches an extrusion device that produces plastic film comprising at least two feed units (metering feed screws 18’ and 19’ with 
Saatkamp does not teach an automatic cleaning device.
However, Reinhold teaches compressed air nozzles 10 and 11 designed as a blowout device connected to the electronically programmable controller 25 ([0046], Figs. 1 and 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the cleaning system disclosed by Reinhold to the feed units disclosed by Saatkamp since it has been held that combining prior art elements according to known methods to yield predictable results only requires routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to quickly and reliably clean the dosing device without having a person responsible for the cleaning, as suggested by Reinhold ([0016]).
Reinhold further teaches wherein the feed unit comprises a weighing funnel, a down pipe and/or a dosing screw, and the cleaning device comprises at least one cleaning means in the weighing funnel, in the down pipe and/or in an area of the dosing screw (air nozzles 10 and 11 are in the hopper 1, [0043], Figs. 1 and 2).
Reinhold does not teach that the two compressed air nozzles are arranged consecutively in the direction of a discharge direction of the feed unit. 
However, Ross teaches two air hoses/nozzles 35E and 35B arranged to blow air in the feeding direction ([0009], [0015], [0016], Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the two air nozzles in each feed unit disclosed by Saatkamp and Reinhold consecutively in the feed direction as disclosed by Ross in order to ensure that the material being fed does not cluster/clog when exiting the feeder, as suggested by Ross ([0015]-[0016]).
The combination of Saatkamp, Reinhold, and Ross does not teach that the dosing screw is configured to operate backwards in the course of cleaning.
However, Terada teaches an extruder wherein the dosing screw is configured to operate backwards in the course of cleaning (screw 24 rotates in the reverse direction and retracts in the backwards direction D, [0068], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the screw of Saatkamp configured to operate backwards as disclosed by Terada in order to facilitate cleaning of any unwanted material in the extruder, as suggested by Terada (0025).
The combination of Saatkamp, Reinhold, Ross, and Stirner do not disclose the feed unit having a dust protection against an escape of dust from the feed unit, the dust protection being arranged in an area of the weighing funnel transitioning to the dosing screw.
Stirner discloses an extruder 1 wherein the feed unit has dust protection 32 capable of preventing the escape of dust, the dust protection being arranged in an area 26 of the weighing funnel 19 transitioning to the dosing screw 17/18 (fig 1-3, para 7, 50-58).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the extrude of Saatkamp with the feed unit having a dust protection against an escape of dust from the feed unit, the dust protection being arranged in an area of the weighing funnel transitioning to the dosing screw as taught by Stirner above as such prevents damage from bulk material. 

	Regarding claim 15, the combination of Saatkamp, Reinhold, Ross, and Terada teaches all the limitations of claim 14, and Reinhold further teaches wherein the at least two cleaning means comprise a cleaning direction along a discharge direction of the feed unit (air nozzles 10 and 11 are directed toward the side of the funnel 1 between the sections 14 and 15, [0043], Figs. 1 and 2). 
	The examiner notes that the recitation of “along a discharge direction” is interpreted to mean any direction that is not perpendicular or opposite to the discharge direction.
	Further, Ross, in the combination above, teaches that the two air hoses 35E and 35B blow air in the discharge direction ([0015]-[0016], Fig. 2).
	Regarding claim 16, the combination of Saatkamp, Reinhold, Ross, and Terada and Stirner teaches all the limitations of claim 14, and Reinhold further teaches wherein the at least two cleaning means comprise a cleaning direction at an acute angle to an inner wall of the feed unit (air nozzles 10 and 11 are directed toward the side of the funnel 1 between the sections 14 and 15, [0043], Figs. 1 and 2).
Further, Ross, in the combination above, teaches that the two air hoses 35E and 35B blow air in the discharge direction ([0015]-[0016], Fig. 2) which suggests that the angle is less than 90 degrees, and therefore, acute.
Regarding claim 18, the combination of Saatkamp, Reinhold, Ross, and Terada and Stirner teaches all the limitations of claim 14, and Reinhold further teaches wherein the at least two cleaning means are in the form of a compressed air nozzle (compressed air nozzles 10 and 11, [0043], Figs. 1 and 2).
Regarding claim 30, the combination of Saatkamp, Reinhold, Ross, and Terada and Stirner as applied to claims 14, 15, and 16 teaches all the limitations of claim 30, except for the explicit angle of the cleaning direction. 
However, the examiner notes that the angle of the nozzle would never be over 90 degrees since the air must blow downwards/in the discharge of feeding direction; therefore, the range of angles the nozzle of Reinhold and Ross can be is from 89 to 0 degrees, which overlaps the claimed range from 30 to 0 degrees. 

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the acute angle disclosed by Reinhold is from 30 to 0 degrees as claimed since it has been held that a change in relative dimensions only requires routine skill in the art and would not cause the prior art device to perform differently. See MPEP 2144.04(IV)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to avoid clogging/clustering by pointing the airflow directly toward the outlet/feed direction, as suggested by Ross ([0016]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saatkamp (US Patent No. 5,127,450), hereinafter Saatkamp, Reinhold (DE102011112016), hereinafter Reinhold, Ross (US 2013/0105526), hereinafter Ross, Terada (US 2006/0097421), hereinafter Terada, and Striner as applied to claim 14, and in further view of Kattlemann (US Patent No. 4,378,897), hereinafter Kattlemann.
Regarding claim 19, the combination of Saatkamp, Reinhold, Ross, and Terada and Stirner teaches all the limitations of claim 14, and Reinhold further teaches wherein each of the at least two feed units have at least one discharge opening comprising a discharge closure that opens and closes the discharge opening (opening 5 is opened and closed by the gate valve 9 and controlled by the controller 25, [0049], Figs. 1 and 2). 
The examiner notes that the recitation of “a container interface for a reversible fastening of a discharge container to accommodate feedstock discharged from the respective feed unit” only requires an interface for fastening a container and the actual attaching of the container is intended use. The device of Reinhold is capable of having a discharge container at the gate valve 9 and opening 5 (Figs. 1 and 2).
The combination above of Saatkamp, Reinhold, Ross, and Terada does not explicitly disclose an opening sensor is provided to identify a position of the discharge opening.
However, Kattlemann teaches a discharge gate position sensor connected to the discharge gate (30 and 25, Col. 5, lines 1-8, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the position sensor disclosed by Kattleman with the discharge device disclosed by Reainhold since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the position sensor for the discharge device in order to better control the amount of material passing through the discharge gate, as suggested by Kattlemann (Col. 5, lines 1-8).
Regarding claim 20, the combination of Saatkamp, Reinhold, Ross, and Terada teaches all the limitations of claim 14, but does not teach an emergency sensor.
However, Kattlemann teaches a low level sensor (21, Col. 2, lines 61-68, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the low level sensor disclosed by Kattleman in the feed unit disclosed by Reinhold since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the low level sensor in order to close the discharge gate and deposit more bulk material from a storage tank, as suggested by Kattlemann (Col. 2, lines 61-68).

Claim 21 isrejected under 35 U.S.C. 103 as being unpatentable over Saatkamp (US Patent No. 5,127,450), hereinafter Saatkamp, Reinhold (DE102011112016), hereinafter Reinhold, Ross (US 2013/0105526), hereinafter Ross, Terada (US 2006/0097421), hereinafter Terada, and Striner, as applied to claim 14, and in further view of Usami (JPH0833822), hereinafter Usami.
Regarding claim 21,, the combination of Saatkamp, Reinhold, Ross, and Terada and Stirner teaches all the limitations of claim 14, but does not teach a dust sensor that identifies the dust load in the feed unit nor a dust protection against an escape of dust from the feed unit.
However, Usami teaches a filter unit having dust sensor that identifies the dust load and protects against the escape of dust (filter unit 15 comprises an electro static filter 19 and a dust sensor 23 switches the airflow through the electrostatic filter when the dust amount is a certain level, [0025]-[0028], Figs. 5 and 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the filter unit disclosed by Usami in the feed unit disclosed by Reinhold since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the filter unit in order to filter the dust particles from escaping the feed unit as clean air is expelled once the dust is removed by the filter unit as suggested by Usami ([0025]).

Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748